Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed March 17, 2022.

Election/Restrictions
Applicant’s election of Groups I and A in the reply filed on December 30, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-27 and 39-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 30, 2020.

Drawings
The drawing corrections of May 21, 2021 and November 8, 2021 have been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “stated” on line 2 of claim 2 render the claims indefinite because they are grammatically incorrect.  Did the applicant intend to recite “state”?  Recitations such as “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt (US 2012625).  Calcutt discloses a seal member that is elastically deformable, comprising: 

the interior of said tube is not completely filled by said porous body since there is at least one space between the outer perimeter of the porous body and the interior of the hollow tube B, and air-holding space (labeled below) is provided between a portion of the inner wall of said tube and a portion of the outer surface of said porous body A; 
said porous body that is disposed in the tube is composed of a water absorption material having a water absorption coefficient as measured in an uncompressed state;
said porous body is arranged such that the volume of said porous body occupies at least 2.5% of said internal of said tube and the volume of said porous body is not greater than 89% of the internal volume of said tube (see annotated figure 1 below), and
said porous body is composed of a nonwoven fabric material as set forth on lines 41-45 of page 1 (claim 1);
wherein said porous body is arranged in the length of said tube in the longitudinal direction of said tube for at least 4% of said length as shown in figure 1 (claim 6);
wherein said tube B has both ends of the tube open, as shown in figure 1, and at least a portion of said porous body A (labeled below) is arranged within said tube a distance from one of the ends of the tube, as shown on the left in figure 1, that is no more than 33% of the entire length of said tube (claim 7);
wherein said tube has a linear shape as illustrated below (claim 46);
wherein said tube has a curved shape as illustrated below (claim 47).
Calcutt is silent concerning a volume of said porous body being no greater than 89% of the internal volume of said tube and a water absorption of the porous body.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the porous body of Calcutt with a volume which is no greater than 89% of the internal volume of said tube to ensure that the porous body provides the requisite support without adversely affecting the sealing functions of the hollow tube and to provide the porous body of Calcutt with a water absorption coefficient of at least 10% and no greater than 3000% as measured in an uncompressed state to ensure that water does not adversely affect the cushioning properties of the porous body and, concomitantly, the seal.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above.
	Calcutt is silent concerning a specific bulk density of the porous body.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the water absorption material of Calcutt with a bulk density in .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above.
	Calcutt is silent concerning a specific compression stress of the porous body.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the porous body of Calcutt with a compression stress that is no greater than 1 N/cm2 for compression in which a dimension in the direction of compression is reduced by 25% to ensure that the porous body adequately supports the hollow tube.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above.
	Calcutt is silent concerning a specific compression stress of the porous body.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above, and further in view of Kobayashi et al. (US 2008/0238137).  Kobayashi et al. discloses a seal member having a tube 10 (fig. 8A) having a shape, as shown in figure 6, with both ends open wherein said tube is joined at said open ends to a second tube 11, with both said tube and said second tube forming a closed loop as shown in figure 6 (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the seal member of Calcutt with a second tube, as taught by Kobayashi et al., so as to securely form a closed seal loop for forming a seal completely around a closure opening.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above, and further in view of Baba et al. (US 6668489).
	Calcutt is silent concerning an elastomeric construction.
	However, Baba et al. discloses a seal member 11 comprising an elastomeric material, as set forth on lines 58-61 of column 1, having a specific gravity of at least 0.3, as set forth on lines 5-6 of column 2, but no greater than 1.

	Additionally, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the tube of Calcutt with a water absorption coefficient less than 50% to ensure that the hollow tube does not absorb enough water to adversely affect the sealing properties of the seal member.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt in view of Baba et al. as applied to claim 12 above, and further in view of Yang et al. (US 2018/0163114).  Yang et al. discloses a seal member comprising ethylene a-olefin nonconjugated polyene copolymer (paragraph 21, lines 19-20) for weather strips (paragraph 84, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Calcutt, as modified above, with an ethylene a-olefin nonconjugated polyene copolymer construction, as taught by Yang et al., to provide the seal with an excellent balance of rubber elasticity at low temperatures and tensile strength a normal temperatures.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above.
	Calcutt is silent concerning the diameter of the tube.
	However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the tube of Calcutt with an inside diameter of at least 5 mm but no greater than 40 mm in an uncompressed state to ensure that the hollow tube is able to span the gap between the door and a door frame to form a seal therebetween.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above.
	Calcutt is silent concerning a specific cross sectional area of the porous body.
	However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the porous body of Calcutt with a cross sectional area of at least 5% of and no greater than 90% of the cross-sectional area of the portion enclosed by said inner wall of said tube in the state where said seal member is used to ensure that the hollow tube is able to form the requisite seal between the door and the door frame.

s 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above, and further in view of Baba et al. (US 6668489).  Baba et al. discloses a seal member 11 attached to the outer peripheral portion of a vehicle door body of a vehicle door 20 (claim 17).  Baba et al. further discloses seal member 11 attached to the outer peripheral portion of a housing portion of a vehicle drive device 20 (claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount the seal member of Calcutt to a vehicle door body of a vehicle door, as taught by Baba et al., to prevent moisture and debris from passing between the vehicle body and the vehicle door.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above, and further in view of Shewchuk (US 4607457).  Shewchuk discloses a seal member 14 attached to the outer peripheral portion of a building door body of a building door 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount the seal member of Calcutt to a building body of a building door, as taught by Shewchuk, to prevent debris and moisture from passing between the door and the door frame of the building body.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calcutt as applied to claims 1, 6, 7, 46 and 47 above.
	Calcutt is silent concerning a specific cross sectional area of the holding space.
.


    PNG
    media_image1.png
    1147
    1069
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1613
    1129
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    788
    1081
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive.
The applicant’s arguments concerning sufficient vibration damping effect by the air in the air holding space are not persuasive because they are not supported by the claim language.
The applicant argues that “there are small spaces between a portion of the inner wall of a covering B and a portion of the outer surface of a cushioning material (roving) A”, but Calcutt “does not intend to provide a space between a portion of the inner wall of covering B and a portion of the outer surface of rovings A”.  This argument is not found to be persuasive because Calcutt does not need to intend to provide a space between a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634